 



Exhibit 10.19

PETsMART, Inc.

Restricted Stock Grant Notice

PETsMART, Inc. (the “Company”), pursuant to its Equity Incentive Plan as defined
below (the “Plan”) hereby grants to Participant the right to acquire the number
of shares of the Company’s Common Stock set forth below (“Award”). This Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Agreement and the Plan, both of which are attached hereto and
incorporated herein in their entirety.

         
Plan:
  [1997][2003] Equity Incentive Plan (the “Plan”)    
Participant:
  «First_Name» «Mid». «Last_Name»    

       
Date of Grant:
  ___, 200_    

       
Number of Shares Subject to Award:
  «RSh»    

       
Closing Date:
       

       
Definition of Corporate Transaction:
  Section [12(b)][13(b)] of the Plan    
Email Address:
       

       



Vesting Schedule:  The shares subject to this Award will vest in accordance with
the following schedule:

              Percentage of Shares Vesting Vesting Date:   on the Vesting Date:
___, 200_
    100 %

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Agreement and the Plan. Participant also acknowledges receipt of the
PETsMART, Inc. 1997 and 2003 Equity Incentive Plan Prospectus. Participant
further acknowledges that as of the Date of Grant, this Grant Notice, the
Restricted Stock Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the acquisition of stock in the
Company pursuant to the Award and supersede all prior oral and written
agreements on that subject with the exception of (i) Awards previously granted
and delivered to Participant under the Plan, and (ii) the following agreements
only:

     
Other Agreements:
  [Executive Change in Control and Severance Benefit Plan]            

              PETsMART, Inc.   Participant:
 
           
By:
                          Signature   Signature

 
           
Title:
      Date:    

           
 
           
Date:
           

           



Attachments:  Restricted Stock Agreement and the Plan

 



--------------------------------------------------------------------------------



 



Attachment I

PETsMART, Inc.

Restricted Stock Agreement

     PETsMART, Inc. (the “Company”) wishes to issue to the Participant (“you”)
named in the attached Restricted Stock Grant Notice (“Grant Notice”), and you
wish to acquire, shares of the Company’s common stock (the “Common Stock”) from
the Company, as set forth in your Grant Notice pursuant to the provisions of the
Company’s Equity Incentive Plan (the “Plan”) as set forth in the Grant Notice. A
copy of the Plan is attached to the Grant Notice as Attachment II.

     Therefore, pursuant to the terms of the Grant Notice and this Restricted
Stock Agreement (the “Agreement”) (collectively, the “Award”), the Company
grants you the right to purchase the number of shares of Common Stock indicated
in the Grant Notice. Defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

     The details of your Award are as follows:

     1. Agreement to Purchase. By signing the Grant Notice, you hereby agree to
purchase from the Company, and the Company hereby agrees to sell to you, the
aggregate number of shares of Common Stock specified in your Grant Notice for
the consideration set forth in Section 3 and subject to all of the terms and
conditions of the Award and the Plan. You may not purchase less than the
aggregate number of shares specified in the Grant Notice.

     2. Closing. The purchase and sale of the shares shall be consummated as
follows:

          (a) You will purchase the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Stock Plan
Administration Manager of the Company, or to such other person as the Company
may designate, during regular business hours, on the Closing Date specified in
the Grant Notice (or at such other time and place as you and the Company may
mutually agree upon in writing) along with any consideration, other than your
past or future services, to be delivered by you on the Closing Date pursuant to
Section 3 and such additional documents as the Company may then require.

          (b) The Company will direct the transfer agent for the Company to
deliver to the Escrow Agent pursuant to the terms of Section 9, below, the
certificate or certificates evidencing the shares of Common Stock being
purchased by you. You acknowledge and agree that any such shares may be held in
book entry form directly registered with the transfer agent or in such other
form as the Company may determine.

     3. Payment. Unless otherwise specified in your Grant Notice, the purchase
price for the Common Stock to be delivered to you on the Closing Date shall be
deemed paid, in whole or in part, in consideration of past and future services
in the amounts and to the extent required by law.

1.



--------------------------------------------------------------------------------



 



     4. Vesting. Subject to the limitations contained herein, the shares you
purchase will vest as follows:

          (a) The shares will vest as provided in the Vesting Schedule set forth
in your Grant Notice, provided that vesting will cease upon the termination of
your Continuous Status as an Employee, Director, or Consultant. (The vesting
pursuant to this Section 4(a) is referred to as “Regular Vesting.”)
Notwithstanding the foregoing provisions of this Section 4(a), in the event that
you are subject to the Company’s policy on Stock Trading by Officers, Directors
and Certain Other Employees and any shares covered by your Award vest on a day
(the “Original Vest Date”) that does not occur during a “window period”
applicable to you as determined by the Company in accordance with such policy,
then such shares shall not vest on such Original Vest Date and shall instead
vest on the first to occur of the following: (a) the first day of the next
“window period” applicable to you pursuant to such policy, (b) your termination
of employment provided such termination of employment is after the Original Vest
Date and constitutes a Covered Termination as defined in the Plan, or (c) the
day that is sixty (60) days after the Original Vest Date.

          (b) If you are an Eligible Retiree as defined below and you incur a
Retirement Termination, the shares will vest pursuant to the Retirement Vesting
Schedule set forth below. (The vesting pursuant to this Section 4(b) is referred
to as “Retirement Vesting.”) A “Retirement Termination” shall mean a termination
of your Continuous Status as an Employee, Director or Consultant either (i) as a
result of your death or disability or (ii) pursuant to your voluntary
termination but only if (A) such voluntary termination has been designated by
the Company, in its sole discretion, as a retirement and (B) you enter into a
noncompetition agreement in a form acceptable to the Company. Notwithstanding
the foregoing, the Company shall not designate a voluntary termination as a
retirement if the Company determines that such termination is detrimental to the
Company. Unless and until there is a Retirement Termination, the vesting
percentage for the Retirement Vesting Schedule shall be zero. If a Retirement
Termination occurs, the vesting percentage for the Retirement Vesting Schedule
shall be twenty-five percent (25%) for each completed full year following the
Date of Grant until the date of the Retirement Termination (with any fractional
or partial year eliminated), not to exceed one hundred percent (100%). You will
be an “Eligible Retiree” if, at the time of the termination of your Continuous
Status as an Employee, Director or Consultant, (W) you are an Employee, (X) you
are at least fifty-five (55) years of age, (Y) you have been continuously
employed by the Company or an Affiliate during the five (5) year period ending
on the date of your termination and (Z) the sum of your age and the number of
years you were continuously employed by the Company or an Affiliate ending on
the date of your termination is at least sixty-two (62).

          (c) At any point in time, the vesting shall be the greater of the
vesting determined under the Regular Vesting or the vesting determined under the
Retirement Vesting. For clarity, at no time shall the vesting be greater than
one hundred percent (100%).

          (d) Shares purchased by you that have vested in accordance with the
Vesting Schedule set forth in the Grant Notice and this Section 4 are “Vested
Shares.” Shares purchased by you pursuant to this Agreement that are not Vested
Shares are “Unvested Shares.”

2.



--------------------------------------------------------------------------------



 



     5. Number of Shares and Cash Purchase Price per Share. The number of shares
of Common Stock subject to your Award and your Cash Purchase Price per Share
referenced in your Grant Notice may be adjusted from time to time for
capitalization adjustments as set forth in the Plan.

     6. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not purchase any shares of Common Stock under your
Award unless the shares of Common Stock issuable upon such purchase are then
registered under the Securities Act or, if such shares of Common Stock are not
then so registered, the Company has determined that such purchase and issuance
would be exempt from the registration requirements of the Securities Act. The
purchase of shares under your Award also must comply with other applicable laws
and regulations governing your Award, and you may not purchase such shares if
the Company determines that such purchase would not be in material compliance
with such laws and regulations.

     7. Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Status as an Employee, Director, or Consultant
automatically reacquire (the “Reacquisition Right”) for no consideration all of
the Unvested Shares, unless the Company agrees to waive its Reacquisition Right
as to some or all of the Unvested Shares. Any such waiver shall be exercised by
the Company by written notice to you or your representative (with a copy to the
Escrow Agent, as defined below) within ninety (90) days after the termination of
your Continuous Status as an Employee, Director, or Consultant, and the Escrow
Agent may then release to you the number of Unvested Shares not being reacquired
by the Company. If the Company does not waive its reacquisition right as to all
of the Unvested Shares, then upon such termination of your Continuous Status as
an Employee, Director, or Consultant, the Escrow Agent shall transfer to the
Company the number of Unvested Shares the Company is reacquiring. The
Reacquisition Right shall expire when all of the shares have become Vested
Shares in accordance with Section 4.

     8. Certain Corporate Transactions. In the event of a Corporate Transaction
as defined in your Grant Notice, the Reacquisition Right may be assigned by the
Company to the successor of the Company (or such successor’s parent company), if
any, in connection with such transaction. To the extent the Reacquisition Right
remains in effect following such transaction, it shall apply to the new capital
stock or other property received in exchange for the Common Stock in
consummation of the transaction, but only to the extent the Common Stock was at
the time covered by such right.

     9. Escrow of Unvested Common Stock. As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 7, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice, in accordance with the following Joint
Escrow Instructions:

3.



--------------------------------------------------------------------------------



 



          (a) In the event you cease to render services to the Company or an
affiliate of the Company (an “Affiliate”), the Company shall pursuant to the
Reacquisition Right in Section 7, above, automatically reacquire for no
consideration all Unvested Shares, within the meaning of Section 4, above, as of
the date of such termination, unless the Company elects to waive such right as
to some or all of the Unvested Shares. If the Company (or its assignee) elects
to waive the Reacquisition Right, the Company or its assignee will give you and
Escrow Agent a written notice specifying the number of shares of stock not to be
reacquired. You and the Company hereby irrevocably authorize and direct Escrow
Agent to close the transaction contemplated by such notice as soon as
practicable following the date of termination of service in accordance with the
terms of this Agreement and the notice of waiver, if any.

          (b) Vested Shares shall be delivered to you upon your request given in
the manner provided in Section 19 for giving notices.

          (c) At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (a) to date any stock assignments necessary for the transfer in
question, (b) to fill in the number of shares being transferred, and (c) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.

          (d) You irrevocably authorize the Company to deposit with Escrow Agent
the certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby irrevocably constitute and appoint Escrow Agent
as your attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

          (e) This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions.

          (f) If at the time of termination of this escrow Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.

          (g) Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.

          (h) Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by

4.



--------------------------------------------------------------------------------



 



Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.

          (i) Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

          (j) Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

          (k) Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.

          (l) Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
for the Company as successor Escrow Agent and you hereby confirm the appointment
of such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.

          (m) If Escrow Agent reasonably requires other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

          (n) It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.

          (o) By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 9;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.

          (p) Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely
upon the advice of such

5.



--------------------------------------------------------------------------------



 



counsel, and may pay such counsel reasonable compensation therefor. The Company
shall be responsible for all fees generated by such legal counsel in connection
with Escrow Agent’s obligations hereunder.

          (q) These Joint Escrow Instructions set forth in this Section 9 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Agreement and these Joint Escrow Instructions in whole or in part.

     10. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

     11. Irrevocable Power of Attorney. You constitute and appoint the Company’s
Secretary as attorney-in-fact and agent to transfer said Common Stock on the
books of the Company with full power of substitution in the premises, and to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the associated services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.

     12. Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.

     13. Limitations on Transfer of the Common Stock. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act. After any Common Stock has been released from the Joint
Escrow, you shall not sell, assign, hypothecate, donate, encumber, or otherwise
dispose of any interest in the Common Stock except in compliance with the
provisions herein and applicable securities laws.

6.



--------------------------------------------------------------------------------



 



     14. Restrictive Legends. The certificates representing the Common Stock
shall have endorsed thereon appropriate legends as determined by the Company.

     15. Non-transferability of the Award. Your Award is not transferable except
by will or by the laws of descent and distribution and shall be exercisable
during your lifetime only by you. In the event of the termination of your
Continuous Status as an Employee, Director, or Consultant prior to the Closing
Date, the Closing shall not occur.

     16. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

     17. Withholding Obligations.

          (a) At the time your Award is granted, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to you, and otherwise agree to make adequate provision in
cash for, as determined by the Company, any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your Award. In the
Company’s sole discretion, the Company may elect, and you hereby authorize the
Company, to withhold Vested Shares in such amounts as the Company determines are
necessary to satisfy your obligation pursuant to the preceding sentence.

          (b) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

     18. Tax Consequences. You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right. You understand that you may elect to be taxed on the
fair market value of the shares at the time the shares are purchased rather than
when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date you purchase the shares pursuant to your Award. YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS

7.



--------------------------------------------------------------------------------



 



REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You further acknowledge that
you are aware that should you file an election under Section 83(b) of the Code
and then subsequently forfeit the shares, you will not be able to report as a
loss the value of any shares forfeited and will not get a refund of any of the
tax paid.

     19. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

     
     Company:
  PETsMART, Inc.

  19601 North 27th Avenue

  Phoenix, AZ 85027

  Attn: General Counsel
 
   
     You:
  Your address as on file with the Company’s People Department at the time
notice is given
 
   
     Escrow Agent:
  Corporate Secretary

  PETsMART, Inc.

  19601 North 27th Avenue

  Phoenix, AZ 85027

     20. Miscellaneous.

          (a) The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

     21. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

8.



--------------------------------------------------------------------------------



 



* * * * *

     This Restricted Stock Agreement shall be deemed to be signed by the Company
and the Participants upon the signing by the Participant of the Restricted Stock
Grant Notice to which it is attached.

     The Escrow Agent hereby acknowledges and accepts its rights and
responsibilities pursuant to Section 9, above.



--------------------------------------------------------------------------------

Escrow Agent

9.



--------------------------------------------------------------------------------



 



Attachment II

The Plan

10.